


110 HRES 965 IH: Condemning the actions and statements of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 965
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Issa (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Royce,
			 Mr. King of New York,
			 Mr. Doolittle,
			 Mr. Gallegly,
			 Mrs. Biggert,
			 Mr. Daniel E. Lungren of California,
			 Mr. Miller of Florida,
			 Mr. Walberg,
			 Mr. Bilbray,
			 Ms. Fallin,
			 Mr. Kingston,
			 Mr. Buyer,
			 Mr. Wilson of South Carolina,
			 Mr. Keller of Florida,
			 Mr. Sali, Mr. Pitts, Ms.
			 Foxx, Mr. Rehberg,
			 Mr. Pearce,
			 Mr. Broun of Georgia, and
			 Mr. Campbell of California) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the actions and statements of
		  Venezuelan president Hugo Rafael Chávez Frías.
	
	
		Whereas on May 14, 2007, for the second year in a row, the
			 State Department determined, pursuant to Section 40A of the Arms Export Control
			 Act, that Venezuela was not fully cooperating with United States in
			 antiterrorism efforts;
		Whereas other uncooperative countries include state
			 sponsors of terrorism, such as Cuba, Iran, North Korea, and Syria;
		Whereas State Department officials expressed concerns
			 about groups and individuals in Venezuela with links to terrorist organizations
			 in the Middle East;
		Whereas Venezuelan president Hugo Chávez is seeking closer
			 economic, military, and diplomatic ties with Iran and North Korea;
		Whereas in April 2006, the State Department asserted that
			 the Chávez government sought closer relations with Cuba and Iran in the
			 agency’s Country Reports on Terrorism;
		Whereas President Chávez persists with public criticism of
			 the counterterrorism efforts of the United States and publicly championed Iraqi
			 terrorist and insurgent groups;
		Whereas the Revolutionary Armed Forces of Colombia (FARC)
			 and the National Liberation Army (ELN) are on the State Department’s list of
			 designated foreign terrorist organizations;
		Whereas President Chávez publicly claimed FARC and the ELN
			 are not terrorist groups, and defended their status as true armies that occupy
			 real space in their country;
		Whereas the Chávez government allowed units of FARC and
			 the ELN to cross into Venezuela to rest and regroup with relative
			 impunity;
		Whereas the Chávez government allowed splinter groups of
			 FARC and the United Self Defense Forces of Colombia, known as the AUC, involved
			 in drug trafficking to operate in various parts of Venezuela;
		Whereas terrorist groups in Colombia have been found to be
			 in possession of weapons belonging to official Venezuelan stocks and
			 facilities; and
		Whereas the Chávez government continues to remain
			 indifferent to the activities and movements of terrorist groups operating in
			 Venezuela: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its
			 support for the Venezuelan people and their continued self-governance in an
			 open, democratic form;
			(2)calls upon the Chávez government to
			 immediately implement measures to deny Venezuelan territory and weapons from
			 being used as resources by terrorist organizations;
			(3)urges the Chávez government to police its
			 side of the 1,400 mile Venezuelan-Colombian border to prevent the movement of
			 groups of armed men and narco-terrorists;
			(4)encourages the Chávez government to cease
			 its supportive rhetoric toward anti-government guerilla movements operating in
			 neighboring countries and respect the sovereignty of those democratic
			 governments;
			(5)urges President Chávez to resume full
			 cooperation with the United States on counter-terror measures; and
			(6)calls upon the United States to examine the
			 extent to which Venezuela may be designated as a terrorist sanctuary, defined
			 as an area in the territory of a country that is used by a terrorist or
			 terrorist organization under a government which expressly consents to, or with
			 knowledge, allows, tolerates, or disregards such use of its territory.
			
